Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered June 28, 2013, which, to the extent appealed from, denied the motion of plaintiff Arime U. Mohammed for summary judgment dismissing the counterclaim against him, unanimously reversed, on the law, without costs, and the motion granted.
Dismissal of the counterclaim asserted against Mohammed is warranted in this action where Mohammed, while driving his vehicle in which plaintiff Chowdhury was a passenger, was stopped at a red light when his vehicle was struck from behind by a vehicle driven by defendant Collazo and owned by defendant Matos (see Cabrera v Rodriguez, 72 AD3d 553 [1st Dept 2010]; Francisco v Schoepfer, 30 AD3d 275 [1st Dept 2006]). Contrary to defendants’ contention that Mohammed’s alleged abrupt stop raises an issue of comparative negligence, “an assertion that the lead vehicle ‘stopped suddenly’ is generally insufficient to rebut the presumption of negligence on the part of the offending vehicle” (Francisco at 276). Furthermore, even crediting the testimony of defendant Collazo that Mohammed abruptly stopped in the middle of the intersection and not for a red light, defendants have failed to proffer a nonnegligent explanation for the rear-end collision (see Malone v Morillo, 6 AD3d 324 [1st Dept 2004]).
Concur—Tom, J.P., Friedman, Renwick, Gische and Clark, JJ.